Title: From James Madison to Benjamin Ludlow, 25 July 1812
From: Madison, James
To: Ludlow, Benjamin


Sir
Washington July 25. 1812
I have recd. the address from “The Convention of Republican Delegates from the several counties of the State of New Jersey,” explaining the sentiments entertained at this crisis, by that portion of my Constituents. The sentiments are worthy the character of Citizens, who know the value of the national rights at stake in the present contest; and who are willing to do justice to the sincere & persevering efforts which have been employed to obtain respect to them, without a resort to arms.
The conduct of the nation agst. whom this resort has been proclaimed, left no choice but between that & the greater evil of a surrender of our Sovereignty on the Element, on which all nations have equal rights, and in the free use of which, the U. S. as a nation whose agriculture & commerce are so closely allied, have an essential interest.
The appeal to force, in opposition to the force so long continued against us, had become the more urgent, as every endeavor short of it, had not only been fruitless; but had been followed by fresh usurpations & oppressions. The intolerable outrages committed agst. the crews of our vessels which at one time were the result of alledged searches for deserters from British Ships of War, had grown into a like pretension, first as to all British Seamen, and next as to all British subjects; with the invariable practice of seizing on all neutral seamen of every nation; and on all such of our own seamen, as British officers interested in the abuse, might please to demand.
The blockading orders in Council, commencing on the plea of retaliating injurys, indirectly done to G. Britain, through the direct operation of French Decrees, agst. the trade of the U. S. with her; and on a professed disposition to proceed step by step with France in revoking them, have been since bottomed on pretensions more & more extended and arbitrary; till at length it is openly avowed, as indispensible to a repeal of the orders as they affect the U. States, that the French Decrees, be repealed as they affect G. Britain directly, and all other neutrals, as well as, the U. States. To this extraordinary avowal is superadded abundant evidence, that the real object of the orders is not to restore freedom to the American Commerce with G. B. which could indeed be little interrupted by the decrees of France, but to destroy our lawful commerce, as interfering with her own unlawful commerce with her enemies. The only foundation of this attempt to banish the American flag from the high way of nations, or to render it wholly subservient to the commercial views of the B. Govt. is the absurd & exploded doctrine, that the Ocean not less than the land, is susceptible of occupancy & dominion: that this dominion is in the hands of G. Britain; and that her laws, not the law of nations, which is ours as well as hers, are to regulate our maritime intercourse with the rest of the world.
When the U. S. assumed & established their rank among the nations of the Earth, they assumed & established a common Sovereignty on the high seas, as well as an exclusive sovereignty within their territorial limits. The one is as essential as the other, to their Character as an Independent nation. However conceding they may have been on controvertible points, or forbearing under casual and limited injuries, they can never submit to wrongs irreparable in their kind, enormous in their amount, and indefinite in their duration; and which are avowed and justified on principles degrading the U: States from the rank of a sovereign & independent Power. In attaining this high rank, and the inestimable blessings attached to it, no part of the American people, had a more meritorious share, than the people of N. Jersey. From none therefore may more reasonably be expected a patriotic zeal in maintaing by the sword the unquestionable & unalienable rights, acquired by it; and which it is found, can no otherwise be maintained.
